DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action has been issued in response to amendments filed 01 April 2022.
Claims 1 – 20 are pending.
Applicant’s remarks have been fully considered and are persuasive.  Therefore, previous rejection has been withdrawn.  However, upon further consideration, the claims are rejected in view of newly identified prior art Seok.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (US 20210263852) in view of Kim (US 20160371195).

Regarding claim 1, Seok teaches
A system comprising:
a memory device; (memory device = Fig. 1 semiconductor memory device 100)
and a processing device (processing device = Fig. 1 memory controller 200), operatively coupled with the memory device, to perform operations comprising: (Seok teaches memory controller controls overall operation of semiconductor memory device (see ¶[33]).)
receiving, from a host system (host system = Fig. 1 host 300), a read command comprising an indication of a sub-region (read command comprising indication of a sub-region = read request for logical address 5) of a logical address space of the memory device; 
incrementing a counter (counter = read count value (CNT)) associated with a region of the logical address space, the region comprising a plurality of sub-regions (plurality of sub-regions = logical addresses 0-7 of logical address region 0) including the sub-region, the counter to track a number of read operations performed on the plurality of sub-regions of the region[, wherein the counter is periodically decremented in response to an occurrence of a recency event on the memory device]; (Seok teaches controller receiving a read request from host (see Fig. 10 S110, ¶[126]) and incrementing (by 1) read count value of logical address region corresponding to said received read request (see Fig. 10, ¶[131]) wherein i) logical addresses maps to physical addresses of semiconductor memory device (see ¶[9]) (logical address space of memory device) and ii) said read count value is number of read operations on said logical address region (see ¶[128]).  In exemplary embodiment, read request is for logical address 5 and read count value (of logical address region 0 which includes logical addresses 0-7) is updated to 106 (see Fig. 12, ¶[133]).)
determining whether a value of the counter satisfies a cacheable threshold criterion (cacheable threshold criterion = first threshold value); (Seok teaches comparing read count value of logical address region 0 to first threshold value of 100 (see Fig 12, ¶[133]).)
and responsive to the value of the counter satisfying the cacheable threshold criterion, sending, to the host system, a recommendation (recommendation = mapping table entry information) to activate the sub-region (sub-region = logical address 5), and receiving, subsequent to sending the recommendation, a request (request = read buffer request) from the host system, the request targeting a translation layer entry associated with the sub-region (Examiner is interpreting “to activate” to mean “to store” (see spec ¶[34]).)  (Seok teaches when read count value (counter) (of logical address region 0 which includes logical addresses 0-7) of 106 is greater than first threshold value of 100 (cacheable threshold criterion), transmitting, to host 300 from controller 200, mapping table entry information (recommendation) of i) L2P group 0 that is invalid (see Fig. 12, ¶[133]) and ii) L2P group 1 when L2P group 1 is also invalid (see ¶[132]), L2P group 0 and L2P group 1 corresponding to logical address region 0 (see ¶[133]) wherein i) said mapping table entry information identifies mapping information of L2P group 0 and L2P group 1 to be stored in host memory 310 (see ¶[122]) and ii) L2P group 1, of said mapping information of L2P group 0 and L2P group 1 to be stored (activate) in said host memory 310, maps relationship between logical address 5 (sub-region) and physical address 14 (see Fig. 9, ¶[109]).  Seok also teaches subsequent to receiving said mapping table entry information of L2P group 0 and L2P group 1, transmitting, from said host 300 to said controller 200, a buffer read request (a request) that is a request to output (target) mapping information of L2P group 0 and L2P group 1 (see ¶[134-135], [141]) wherein L2P group 1 maps relationship (translation layer entry) between logical address 5 (sub-region) and physical address 14 (see Fig. 9, ¶[109]).)

As noted in claim 1, Seok teaches a base system with a counter that tracks number of read operations.  The claimed invention improves upon said base system by decrementing said counter in the following manner.
wherein the counter is periodically decremented in response to an occurrence of a recency event on the memory device

The claimed invention is an application of known technique from Kim – periodically decrementing a counter when a criteria is met.  In particular, Kim teaches
wherein [the] counter is periodically decremented in response to an occurrence of a recency event on the memory device (Examiner is interpreting “occurrence of a recency event” to refer to a criteria being met (see spec ¶[40]).) (Kim teaches when number of entries, storing write counts (exceeding reference value), reaches a threshold, decrementing said write counts (see ¶[42]).  Note that there is at least one write count being decremented.  Also note that said write counts are decremented whenever (periodically) a condition is met.)
In view of Kim, Seok is modified such that counter (tracking number of read operations) is decremented when number of entries reaches a threshold.

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Kim’s known technique would have yielded i) predictable result of decrementing counter (tracking number of read operations) when number of entries reaches a threshold, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 16 is the non-transitory computer-readable storage medium claim corresponding to the system claim 1 and is rejected under the same reasons set forth in connection with the rejection of claim 1.  Kim also teaches
A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, cause the processing device to perform operations comprising (¶[23]  The processor 110 may control the general operations of the data storage device 100.  The processor 110 may store various programs and data used to control the data storage device 100, in the working memory device 120)

Regarding claim 2, Seok in view of Kim teach the system of claim 1.  As noted in claim 1, Seok as modified teaches a base system with a counter that tracks number of read operations.  The claimed invention improves upon said base system by maintaining said counter in the following manner.
determining whether a transfer length associated with the read command satisfies a length threshold criterion; 
and responsive to the transfer length not satisfying the length threshold criterion, maintaining a current value of the counter

The claimed invention is an application of known technique from Kim – bypassing incrementing write count when amount of write-requested data is greater than threshold amount.  In particular, Kim teaches
determining whether a transfer length associated with the read command satisfies a length threshold criterion; 
and responsive to the transfer length not satisfying the length threshold criterion, maintaining a current value of [the] counter (Kim teaches when amount of write-requested data (of write request) is not less than a threshold amount, bypassing incrementing (i.e. maintain) of write count (see Fig. 5, ¶[39]).)
In view of Kim, Seok as modified is modified such that counter (tracking number of read operations) is not incremented when amount of write-requested data is greater than a threshold.

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Kim’s known technique would have yielded i) predictable result of bypassing incrementing counter when amount of write-requested data is greater than a threshold, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 20 is the non-transitory computer-readable storage medium claim corresponding to the system claim 2 and is rejected under the same reasons set forth in connection with the rejection of claim 2.

Regarding claim 3, Seok in view of Kim teach the system of claim 2.  As noted in claim 1, Seok as modified teaches a base system with a counter that tracks number of read operations.  The claimed invention improves upon said base system by maintaining said counter in the following manner.
wherein incrementing the counter comprises increasing the value of the counter by an amount based on the transfer length associated with the read command

The claimed invention is an application of known technique from Kim – incrementing write count when amount of write-requested data is less than a threshold.  In particular, Kim teaches
wherein incrementing [the] counter comprises increasing [the] value of the counter by an amount based on [the] transfer length associated with [the read] command (Kim teaches incrementing write count responsive to write data amount (of write request) being less than a threshold (see Fig. 5).)
In view of Kim, Seok as modified is modified such that counter (tracking number of read operations) is incremented when write data amount is less that a threshold.

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Kim’s known technique would have yielded i) predictable result of incrementing counter when amount of write-requested data is less than a threshold, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 17 is the non-transitory computer-readable storage medium claim corresponding to the system claim 3 and is rejected under the same reasons set forth in connection with the rejection of claim 3.

Regarding claim 4, Seok in view of Kim teach the system of claim 1 and decrementing counter responsive to occurrence of recency event (see claim 1 “wherein the counter is periodically decremented in response to an occurrence of a recency event on the memory device”), where Seok also teaches
a plurality of counters associated with regions of the logical address space of the memory (Seok teaches, in Fig. 12, plural logical regions each with its own read count (see also ¶[128]).)

As noted in claim 1, Seok as modified teaches a base system with a counter that is decremented responsive to a recency event.  The claimed invention improves upon said base system by decrementing said counter responsive to the following recency events.
wherein the recency event comprises at least one of i) a number of saturated counters, of a plurality of counters associated with regions of the logical address space of the memory device, satisfying a saturation threshold criterion or ii) a number of regions indicated on an eviction list satisfying a list threshold criterion

The claimed invention is an application of known technique from Kim – decrementing a counter when number of write counts exceed a threshold.  In particular, Kim teaches
wherein the recency event comprises at least one of i) a number of saturated counters (saturated counters = write counts exceeding reference value) [, of a plurality of counters associated with regions of the logical address space of the memory device,] satisfying a saturation threshold criterion [or ii) a number of regions indicated on an eviction list satisfying a list threshold criterion] (Kim teaches decrementing write counts when amount of write counts, exceeding reference value, reaches a threshold (see ¶[42]).)
In view of Kim, Seok as modified is modified such that counter (tracking number of read operations) is decremented when number of entries reaches a threshold.

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Kim’s known technique would have yielded i) predictable result of decrementing counter (tracking number of read operations) when number of entries reaches a threshold, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 18 is the non-transitory computer-readable storage medium claim corresponding to the system claim 4 and is rejected under the same reasons set forth in connection with the rejection of claim 4.

Claim 19 recites limitations that are also recited in claim 6.  Therefore, Seok’s teachings, relied upon to reject claim 6, would also apply to claim 19.

Claims 5 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Kim, and further in view of Byun and Royer (US 20100332730).

Regarding claim 5, Seok in view of Kim teach the system of claim 4.   As noted in claim 1, Seok as modified teaches a base system with a host system.  The claimed invention improves upon said base system by performing the following operations.
sending, to the host system, a recommendation to de-activate a region indicated by the eviction list

The claimed invention is an application of known technique from Byun – removing, from host cache, map segment that is not frequently accesses.  In particular, Byun teaches
sending, to the host system (host system = host), a recommendation to de-activate a region (region = memory map segment) indicated by [the] eviction list (eviction list = Fig. 6B map management data 198) (Byun teaches responsive to determining that there is a memory map segment (not frequently accessed due to read count, in map management data 198, being less than threshold) to be removed from host, adding remove signal to RESPONSE sent to said host (see Fig. 6B, ¶[102], [103]), wherein when said remove signal is in said RESPONSE, said host removes (de-activate) said memory map segment from host cache (host-resident translation layer mapping table) (see ¶[109]).)
In view of Byun, Seok as modified is modified such that host system removes, from host cache, map segment that is not frequently accessed due to read count in map management data.

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Byun’s known technique would have yielded i) predictable result of removing, from host cache, map segment that is not frequently accessed due to read count in map management data, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

As noted in claim 5, Seok as modified teaches a base system that sends a RESPONSE to host that removes, from host cache (host-resident translation layer mapping table), a map segment (region) that is identified to be not frequently used based on read count in map management data (eviction list).  The claimed invention improves upon said base system by identifying said map segment when there is no space in said host cache (see also limitation below).
determining whether space is available in translation layer mapping table within the host system; 
and responsive to there not being space available in the translation layer mapping table within the host system, sending, to the host system, a recommendation to de-activate a region indicated by the eviction list

The claimed invention is an application of known technique from Royer – selection a buffer when none of buffers are free.  In particular, Royer teaches selecting a buffer (least recently used) when none of buffers (used to store LTP segments (see ¶[27])) are free (see Fig. 8, ¶[52], [53]).  In view of Royer, Seok as modified is modified such that said memory segment is selected responsive to said host memory (storing segments) not being free.  Note that the combination results in said RESPONSE being sent is responsive to selection of memory segment that is selected in response to host cache not being free.

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Byun’s known technique would have yielded i) predictable result of RESPONSE being sent responsive to selection of memory segment that is selected in response to host cache not being free, from host cache, map segment that is not frequently accessed due to read count in map management data, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Regarding claim 6, Seok in view of Kim, Byun and Royer teaches the system of claim 5 where Seok also teaches
wherein sending the recommendation (recommendation = mapping table entry information) to activate the sub-region (sub-region = logical address 5) comprises sending the recommendation to the host system to store the translation layer entry, associated with the sub-region (sub-region = logical address 5), in the translation layer mapping table within the host system (host-resident translation layer mapping table = host memory), the translation layer entry comprising a logical-to-physical address mapping for the sub-region (Examiner is interpreting “to activate” to mean “to store” (see spec ¶[34]).) (Seok teaches when read count value (of logical address region 0 which includes logical addresses 0-7) of 106 is greater than first threshold value of 100, transmitting, to host 300 from controller 200, mapping table entry information (recommendation) of i) L2P group 0 that is invalid (see Fig. 12, ¶[133]) and ii) L2P group 1 when L2P group 1 is also invalid (see ¶[132]), L2P group 0 and L2P group 1 corresponding to logical address region 0 (see ¶[133]) wherein i) said mapping table entry information identifies mapping information of L2P group 0 and L2P group 1 to be stored in host memory 310 (see ¶[122]) and ii) L2P group 1, of said mapping information of L2P group 0 and L2P group 1 to be stored (activate) in said host memory 310, maps (translation layer entry) relationship between logical address 5 (sub-region) and physical address 14 (logical-to-physical address mapping for the sub-region) (see Fig. 9, ¶[109]). )

Regarding claim 7, Seok in view of Kim, Byun and Royer teach the system of claim 6 where Seok also teaches 
receiving, from the host system (host system = Fig. 1 host 300), a host-resident translation layer read buffer command (host-resident translation layer read buffer command = read buffer request) comprising an indication of the sub-region (sub-region = logical address 5); 
performing a read operation to retrieve, from the memory device (memory device = Fig. 1 semiconductor memory device 100), the translation layer entry associated with the sub-region; 
and sending, to the host system, a response (response = mapping information of L2P group 0 and L2P group 1) to the host-resident translation layer read buffer command, the response comprising the translation layer entry associated with the sub-region (Seok teaches transmitting, to host 300, mapping table entry information of i) L2P group 0 that is invalid (see ¶[133]) and ii) L2P group 1 when L2P group 1 is also invalid (see ¶[132]), wherein controller 200 receives, from said host 300, read buffer request (host-resident translation layer read buffer) that is a request to output, from one or more pieces of mapping information cached in device memory 210, mapping information of L2P group 0 and L2P group 1 (corresponding to said mapping table entry information) (see ¶[134], [141]).  Note that said buffer request identifies (indicates) L2P group 1 that includes logical address 5 (sub-region).  Seok also teaches storage controller transmitting, responsive to said buffer read request, said mapping information of L2P group 0 and L2P group 1 (response) to host (see ¶[135], [142-142]) wherein L2P group 1 maps (translation layer entry) relationship between logical address 5 (sub-region) and physical address 14 (see Fig. 9, ¶[109]).  Seok further teaches when said mapping information of L2P group 0 and L2P group 1 is not found in said device memory 210, said mapping information of L2P group 0 and L2P group 1 is read (retrieved) from memory device 100 (see ¶[99]).) 

Claims 8 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Byun (US 20200364157) and Kim.

Regarding claim 8, Seok teaches
A method comprising: 
maintaining a plurality of counters to track a number of read operations performed on a corresponding plurality of regions (corresponding plurality of regions = plural logical addresses in a logical address region) of a logical address space of a memory device; (Seok teaches, Fig. 12, plural logical region each with its own read count value (counter) that is number of read operations on each of plurality of logical address regions (see also ¶[128]) wherein logical addresses maps to physical addresses of semiconductor memory device (see ¶[9]) (logical address space of memory device))
responsive to the one or more of the plurality of counters (one or more of the plurality of counters = read count value of logical address region 0) satisfying at least one of the cacheable threshold criterion (cacheable threshold criterion = first threshold value) [and the evictable threshold], sending a recommendation (recommendation = mapping table entry information) that translation layer mapping data (translation layer mapping data = mapping information) corresponding to each region of the plurality of regions be stored in a host-resident translation layer mapping table (host-resident translation mapping table = host memory 310 storing mapping information); and 
receiving subsequent to sending the recommendation, a request (request = read buffer request) targeting a translation layer entry associated with the sub-region (Seok teaches when read count value (of logical address region 0 which includes logical addresses 0-7) of 106 is greater than first threshold value of 100 (cacheable threshold criterion), transmitting, to host 300 from controller 200, mapping table entry information (recommendation) of i) L2P group 0 that is invalid (see Fig. 12, ¶[133]) and ii) L2P group 1 when L2P group 1 is also invalid (see ¶[132]), L2P group 0 and L2P group 1 corresponding to logical address region 0 (see ¶[133]) wherein i) said mapping table entry information identifies mapping information (translation layer mapping data) of L2P group 0 and L2P group 1 to be stored in host memory 310 (see ¶[122]), ii) L2P group 0 maps relationships between logical addresses 0-3 (see Fig. 9, ¶[109]), and iii) L2P group 1 maps relationships between logical addresses 4-7 (see Fig. 9, ¶[109).  Seok also teaches subsequent to receiving said mapping table entry information of L2P group 0 and L2P group 1, transmitting, from said host 300 to said controller 200, a buffer read request (a request) that is a request to output (targeting) mapping information of L2P group 0 and L2P group 1 (see ¶[134-135], [141]) wherein L2P group 1 maps relationship (translation layer entry) between logical address 5 (sub-region) and physical address 14 (see Fig. 9, ¶[109]).)

As noted in claim 8, Seok teaches a method of sending recommendation responsive to a counter satisfying cacheable threshold criterion.  The claimed invention improves upon said base method by sending said recommendation responsive to decremented counter satisfying said cacheable threshold criterion (see also limitation below).
periodically decrementing the plurality of counters; 
responsive to decrementing the plurality of counters, determining whether one or more of the plurality of counters satisfy at least one of a cacheable threshold criterion or an evictable threshold criterion; 
responsive to the one or more of the plurality of counters satisfying at least one of the cacheable threshold criterion and the evictable threshold, sending a recommendation

The claimed invention is an application of known technique from Byun – sending a response responsive to decremented counter satisfying threshold.  In particular, Byun teaches
periodically decrementing the plurality of counters [in response to an occurrence of a recency event on the memory device]; (Byun teaches periodically decrementing read count of each memory map segment (see ¶[85]).)
and responsive to decrementing the plurality of counters, determining whether one or more of the plurality of counters satisfy at least one of a cacheable threshold criterion (cacheable threshold criterion = read count > RC_TH) or an evictable threshold criterion (evictable threshold criterion = read count < RC_TH); 
responsive to the one or more of the plurality of counters satisfying at least one of the cacheable threshold criterion and the evictable threshold, sending a recommendation (recommendation = RESPONSE) (Byun teaches upon decreasing read count of second memory map segment M_SEGMENT02, determining that said read count is less than read count threshold RC_TH, wherein due to said read count < RC_TH, said M_SEGMENT02 is no longer maintained in host (see Fig. 6B, ¶[88]).  Byun also teaches providing, to host, RESPONSE with M_SEGMENT01 that has read count greater than or equal to a threshold (see Fig. 8, ¶[97-98]).)
In view of Byun, Seok is modified such that recommendation (that translation layer mapping data corresponding to each region of the plurality of regions be stored in host-resident translation layer mapping table) is sent responsive to counter (that is periodically decremented) meeting cacheable threshold criterion.

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Byun’s known technique would have yielded i) predictable result of sending recommendation responsive to counter (periodically decremented) meeting cacheable threshold criterion, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

As noted in claim 8, Seok as modified teaches a base method that periodically decrements plurality of counters.  The claimed invention improves upon said base method by periodically decrementing said plurality of counters in the following manner.
periodically decrementing the plurality of counters in response to an occurrence of a recency event on the memory device

The claimed invention is an application of known technique from Kim – periodically decrementing a counter when a criteria is met.  In particular, Kim teaches
periodically decrementing the plurality of counters in response to an occurrence of a recency event on the memory device (Examiner is interpreting “occurrence of a recency event” to refer to a criteria being met (see spec ¶[40]).) (Kim teaches when number of entries, with write counts (exceeding reference value), reaches a threshold, decrementing said write counts (see ¶[42]).  Note that there is at least one write count being decremented.  Also note that said write counts are decremented whenever a condition is met (i.e. periodic).)
In view of Kim, Seok as modified is modified such that plurality of counters (each tracking number of read operations) is decremented when number of entries reaches a threshold.

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Kim’s known technique would have yielded i) predictable result of decrementing plurality of counters (each tracking number of read operations) when number of entries reaches a threshold, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Regarding claim 9, Seok in view of Byun and Kim teach the method of claim 8 where Seok also teaches
incrementing a respective counter (respective counter = read count value of logical address region 0) of the plurality of counters in response to receiving a read command comprising an indication of a sub-region (sub-region = logical address 5) of a respective region (respective region = logical addresses 0-7 (of logical address region 0)) of the plurality of regions (Seok teaches controller receiving a read request from host (see Fig. 10 S110, ¶[126]) and incrementing (by 1) read count value of logical address region corresponding to said received read request (see Fig. 10, ¶[131]) wherein said read count value is number of read operations on said logical address region (see ¶[128]).  In exemplary embodiment, read request is for logical address 5 and read count value (of logical address region 0 which includes logical addresses 0-7) is updated to 106 (see Fig. 12, ¶[133]).)

Regarding claim 10, Seok in view of Byun and Kim teach the method of claim 9.  As noted in claim 9, Seok as modified teaches a base method that increments a respective counter of a plurality of counters.  The claimed invention improves upon said base method by determining whether said respective counter is saturated (see also limitation below).
determining whether the respective counter is saturated

The claimed invention is an application of known technique from Kim – checking whether write count exceeds reference value.  In particular, Kim teaches
determining whether [the] respective counter is saturated (saturated = exceed reference value) (Kim teaches when there are a number of entries with write counts that exceed a reference value, determine whether said number of entries has reached a threshold entry number (see Fig. 7, ¶[74]).  Note that said write counts would include at least on write count (respective counter).)
In view of Kim, Seok as modified is modified such that respective counter (that is incremented) is checked for whether it exceeds a reference value.

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Kim’s known technique would have yielded i) predictable result of checking whether respective counter (that is incremented) exceeds a reference value, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Regarding claim 11, Seok in view of Byun and Kim teach the method of claim 10.  As noted in claim 10, Seok as modified teaches a base method that checks whether a respective counter is saturated.  The claimed invention improves upon said base method by performing the following limitations responsive to said respective counter being saturated.
responsive to the respective counter being saturated, determining whether a number of saturated counters, of the plurality of counters, satisfies a saturation threshold criterion

The claimed invention is an application of known technique from Kim – determine, upon write count exceeding a reference value, whether the number of write counters (that exceeds said reference value) exceeds a threshold entry number.  In particular, Kim teaches
responsive to [the] respective counter being saturated (saturated = exceed reference value), determining whether a number of saturated counters, of the plurality of counters, satisfies a saturation threshold criterion (saturation threshold criterion = threshold entry number) (Kim teaches when (responsive to) there are a number of entries with write counts that exceed reference value, determine whether said number of entries has reached a threshold entry number (see Fig. 7, ¶[74]).  Note that said write counts would include at least on write count (respective counter).)
In view of Kim, Seok as modified is modified such that responsive to respective counter exceeding a reference value, determining whether number of saturated counters exceeds a threshold entry number.

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Kim’s known technique would have yielded i) predictable result of determining, responding to respective counter exceeding a reference value, whether number of saturated counters exceeds a threshold entry number, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Regarding claim 12, Seok in view of Byun and Kim teach the method of claim 11.  As noted in claim 11, Seok as modified teaches a base method that checks whether number of saturated counters exceeds threshold entry number.  The claimed invention improves upon said base method by performing the following limitations responsive to said number of saturated counters exceeding threshold entry number.
responsive to the number of saturated counters satisfying the saturation threshold criterion, detecting the occurrence of the recency event on the memory device

The claimed invention is an application of known technique from Kim – determining that number of write counters (that exceeds a reference value) reaches threshold entry number.  In particular, Kim teaches
responsive to the number of saturated counters (number of saturated counters = number of entries storing write counts that exceed reference value) satisfying the saturation threshold criterion (saturation threshold criterion = threshold entry number), detecting the occurrence of the recency event on the memory device (Examiner is interpreting this limitation to refer to recency event occurring when a number of counters, which are saturated, satisfies a saturation threshold criterion (see spec ¶[16]).) (Kim teaches when there are a number of entries with write counts that exceed reference value, determine whether said number of entries has reached a threshold entry number, and when said number of entries has reached said threshold entry number, proceed to step S420 (see Fig. 7, ¶[74]) that decreases said write counts (see Fig. 7, ¶[75]).)
In view of Kim, Seok as modified is modified such that number of saturated counters are determined as reaching threshold entry number.

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Kim’s known technique would have yielded i) predictable result of determining that number of saturated counters have reached threshold entry number, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Seok in view of Byun and Kim ‘195, and further in view of Kim (US 20210133095).

Regarding claim 15, Seok in view of Byun and Kim ‘195 teach the method of claim 8.  As noted in claim 8, Seok as modified teaches a base method that decrements a plurality of counters.  The claimed invention improves upon said base method by decrementing said plurality of counter by one half (see also limitations below).
wherein decrementing the plurality of counters comprises reducing the respective values of the plurality of counters by one half

The claimed invention is an application of known technique from Kim ‘095 – decrementing counters by one half.  In particular, Kim ‘095 teaches
wherein decrementing [the] plurality of counters comprises reducing the respective values of the plurality of counters by one half (Kim ‘095 teaches decrementing multiple ACTIVE COUNT by 50% (see ¶[181]).)
In view of Kim ‘095, Seok as modified is modified such that plurality of counters is decremented by 50%.

It would have been within the capabilities of one of ordinary skill in the art to recognize that applying Kim’s known technique would have yielded i) predictable result of decrementing plurality of counters by 50%, and ii) the improved claimed invention (see MPEP 2143(I)(D)). 

Response to Remarks
Applicant’s remarks have been fully considered and are persuasive.  Therefore, previous rejection has been withdrawn.  However, upon further consideration, the claims are rejected in view of newly identified prior art Seok (see above rejection).
In the interest of compact prosecution, claim 13 and claim 14 have been indicated as allowable over prior art in Office Action mailed 22 July 2021.  Applicant is suggested to incorporate claim 13 or claim 14 into independent claims in order to overcome prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIE YEW whose telephone number is (571)270-5282. The examiner can normally be reached Monday - Thursday and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIE YEW/            Primary Examiner, Art Unit 2139